Citation Nr: 1104939	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  10-16 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and Insurance 
Center (ROIC)
in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a waiver of overpayment of death pension benefits, 
in the amount of $22,050.90.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to November 
1974.  He died in May 2001.  The appellant is the surviving 
spouse of the Veteran.

This matter came to the Board of Veterans' Appeals (Board) 
initially on appeal of a May 2009 decision of the Committee on 
Waivers and Compromises (COWC) of the ROIC in Philadelphia, 
Pennsylvania, which denied the appellant's request for a waiver 
of recovery of overpayment of death pension benefits.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the ROIC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action, on her part, is required.


REMAND

The Board's review of the record reveals that further RO action 
on the appeal is warranted.

Under the applicable regulations, a request for waiver of 
recovery of indebtedness, other than loan guaranty, shall only be 
considered if made within 180 days following the date of a notice 
of indebtedness by VA to the debtor.  The 180-day period may be 
extended if the individual requesting waiver demonstrates that as 
a result of error either by VA, or due to other circumstances 
beyond the debtor's control, there was a delay in such 
individual's receipt of the notification of indebtedness beyond 
the time customarily required for mailing (including forwarding).

Preliminary review of the evidentiary record in this case 
indicates that the Philadelphia ROIC retroactively terminated the 
appellant's death pension benefits based on information that she 
was incarcerated.  In an August 2004 administrative decision, the 
Buffalo, New York RO reinstated the appellant's death pension 
benefits, effective April 15, 2004, the date of receipt of her 
reopened claim.  Attached was a VA Form 21-8767, which explained 
that benefits for a surviving spouse will be discontinued 
effective the 61st day of incarceration in a Federal, State or 
local penal institution following conviction for a felony or 
misdemeanor.  Apparently, the appellant's benefits were 
discontinued due to her incarceration, in March 2006.  

In an April 2009 VA Form 21-4138, received in response to a 
letter dated March 14, 2009, the appellant requested a waiver of 
overpayment, noting that she received correspondence dated 
November 13, 2008 from the Philadelphia Pension Management Center 
(PMC) that had originally been mailed to her former address.  She 
also attached a VA Form 5655, Financial Status Report (FSR).  The 
appellant stated that she had not lived at that address since 
being released from incarceration on December 17, 2007.  
[Parenthetically, an ROIC's letter to the appellant dated in 
March 2008 was returned as not deliverable as addressed.]  The 
appellant added that she had notified VA of her new address in 
Rome, New York, and that, in June 2008, she moved and again 
notified the VA of her new address.  While she was incarcerated, 
her then boy friend had power of attorney over her financial 
affairs.  

In a May 2009 decision, the COWC denied the appellant's waiver 
request, finding that collection of the debt would not be against 
equity and good conscience and noting that she was at fault in 
the creation of the debt because of her incarceration was the 
cause of the overpayment.

In a June 2009 notice of disagreement (NOD), the appellant's 
representative indicated that, while some of the overpayment was 
caused by her incarceration, she had notified the VA and advised 
them of her change of address, when she was released.  As for 
notifying VA when she went to prison, the appellant asserted that 
she did not know she had to, since the Social Security benefits 
automatically stopped.  As her only means of income is from 
Social Security in the amount of $258 per month, it was 
maintained that collection of the debt would definitely cause her 
undue hardship.  

The Board assumes the PMC first notified the appellant by way of 
a November 2008 letter, that her death pension benefits had been 
terminated and that, as a result, an overpayment was created and 
indicated that she would be receiving notification from the Debt 
Management Center (DMC) of the amount of the debt and her 
appellate rights.  Here, the appellant's pension folder does not 
contain copies of the RO's notice of termination of her death 
pension benefits, of the DMC's notice of the amount of the debt 
and her appellate rights, or of the March 14 2009 letter to the 
appellant referred to in her April 2009 waiver request.  
Moreover, the Veteran's claims file has not been associated with 
the record.  This must be done on remand. 

In this regard, the Board notes that there are certain procedures 
the Debt Management Center (DMC) must follow when a waiver is 
requested, and there are no hard copies available of the relevant 
notice.  See OF Bulletin, 99.GC1.04 (May 14, 1999).  The DMC must 
provide verification of the date on which the initial notice of 
indebtedness and the right to request waiver were dispatched by 
the DMC to the debtor.  This verification must be in the form of 
a signed, written certification from DMC management identifying 
the date of dispatch of the notice and the address to which 
notice was sent.  The DMC must also provide a printout of the 
screen from the Centralized Accounts Receivable System (CARS) 
that indicates the date of dispatch of the DMC's initial notice 
of the debt and the address to which notice was sent.  A 
statement that explains the details of the screen must accompany 
the screen printout.  The DMC has not provided this information.

On remand, VA must obtain copies of all available records related 
to the matter on appeal form the Buffalo RO, the Philadelphia PMC 
and the DMC, to include copies of any DMC letter notifying the 
appellant of the original amount of the overpayment incurred and 
her right to request a hearing and a waiver.  On remand, the ROIC 
should attempt to associate with the claims file copies of: any 
correctional institutions/prison notices related to the 
appellant's dates of incarceration; any notices of incarceration; 
any information related to discontinuance of Social Security 
benefits due to the appellant's incarceration; and/or changes in 
address received from the appellant following her release in 
December 2007, to include any sent to the Buffalo RO; and VA's 
notice of termination of her death pension benefits.  In 
addition, a written paid and due audit of the appellant's death 
pension benefits for the period of the overpayment should be done 
and sent to the appellant and her representative.

In her June 2009 NOD, the appellant expressed her inability to 
repay the debt.  On remand, the appellant should be given the 
opportunity to submit another FSR and other documentation to 
assist her in showing that recovery of the debt would deprive her 
of life's basic necessities and cause an inequitable hardship.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain, and associate with the 
appellant's pension folder, the Veteran's 
claims file, copies of all available records 
related to the matter on appeal held by the 
Buffalo RO, the Philadelphia PMC, and VA's 
DMC, to include a copy of any letters to the 
appellant notifying her of the termination of 
her death pension benefits due to her 
incarceration, and the original amount of the 
debt ($22,050.90) and her right to request a 
hearing and a waiver.  In particular, 
associate with the pension folder a copy of 
the March 14, 2009 letter referred to in the 
appellant's April 2009 waiver request.  See 
OF BULLETIN 99.GC1.04 (May 14, 1999) and VA 
Handbook 4800.

If a copy of the initial letter informing the 
appellant of the original debt cannot be 
obtained, VA should, to the extent possible, 
obtain from the DMC (1) verification in the 
form of a signed, written certification from 
the DMC identifying the date of dispatch of 
the initial notice of indebtedness and right 
to request waiver, and when and where it was 
sent and whether it was returned as 
undeliverable; and (2) a printout of the 
screen from CARS that reflects the date of 
dispatch of the DMC's initial notice to the 
appellant with a statement that explains the 
details of the screen and a copy of the type 
of form letter sent to the appellant.

Obtain, and associate with the pension 
folder, copies of: any correctional 
institutions/prison notices related to the 
appellant's dates of incarceration; any 
information related to discontinuance of 
Social Security benefits due to the 
appellant's incarceration; and any notices of 
incarceration and/or changes in address 
received from the appellant following her 
release in December 2007, to include any 
received by the Buffalo RO.  All records 
and/or responses received should be 
associated with the pension folder.

2.  Following completion of 1 above, set 
forth in the record a written paid and due 
audit of the appellant's death pension 
benefits for the period of the overpayment.  
This audit should reflect, on a month-by-
month basis, the amounts actually paid to the 
appellant, as well as the amounts properly 
due or deducted due to mitigating 
circumstances (such as deduction of 
unreimbursed medical expenses).  In addition, 
the audit should include the amount of the 
overpayment that was repaid by the appellant.  
A copy of the written audit should be 
inserted into the pension folder and another 
provided to the appellant and her 
representative.

3.  Thereafter, the appellant and her 
representative should be allowed an 
opportunity to submit additional evidence 
pertinent to the appellant's request for 
waiver of recovery of the assessed 
overpayment, including a complete FSR, citing 
all current income, expenses, and assets.

4.  After the actions requested above have 
been completed, the case should be referred 
to the COWC to review the record and 
reconsider the appellant's request for waiver 
and determine whether such a waiver is 
warranted in light of all pertinent evidence 
and legal authority.  A formal, written 
record of the COWC's decision should be 
prepared and placed in the pension folder.  A 
statement of the case (SOC) or a supplemental 
SOC (SSOC) is not the appropriate means for 
accomplishing this task, under proper 
appellate guidelines.

5.  If the COWC's determination is 
unfavorable to the appellant, she and her 
representative should be furnished an SSOC, 
which specifically addresses the issue of 
whether a waiver is warranted.  This document 
should further reflect detailed reasons and 
bases for the decision reached.  When the 
above development has been completed, the 
appellant and her representative should be 
afforded the opportunity to respond thereto.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


